Mathews, J.,
delivered the opinion of the court.
In this case a motion is made to dismiss the appeal on. account of irregularity in its service.
The return of the sheriff shows the service of the citation to have been made by leaving a copy thereof, and copy of the petition of appeal at the last domicil of the appellee, with a free white person above the age of fourteen.
According to the articles 581 and 582 of the Code of Practice, the service of citation in an appeal, must be made on the appellee if he reside within the state; such service maybe made personally, or by leaving a copy thereof at the usual domicil of the appellee.
The motion to dismiss is supproted by an affidavit showing the residence of the appellee to be within the state; and the return of the omcer does not conform to the provisions oí the Code of Practice. Th.ere is an evident difference, and that essential between the usual and last domicil oí a person within the state; the latter phrase would employ the removal of such person. But in the present case it is shown thai the appellee still resided in the state at the time of the pretended service of the citation, which should have been made on him, either personally or leaving a copy as requested by law, at his usual domicil.
It is, therefore, ordered, adjudged and decreed, that this appeal be dismissed, at the costs of the appellant.